Citation Nr: 0211813	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1984 to March 1987, 
from September 1990 to July 1991, and from December 1991 to 
June 1998.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision, 
in which the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Fargo, North Dakota, denied 
service connection for prostatitis and right shoulder and 
right knee disorders.  By rating decision dated February 
2001, the RO in Sioux Falls, South Dakota, granted the 
veteran service connection for right shoulder and right knee 
disorders.  The RO's action in this regard represents a full 
grant of benefits sought with regard to the veteran's right 
shoulder and right knee claims.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim. 

2  There is clear and unmistakable evidence of record 
demonstrating that the veteran's prostatitis existed prior to 
service.    

3.  There is a specific finding of record that the increase 
in severity was due to the natural progress of the 
prostatitis.


CONCLUSION OF LAW

Prostatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for prostatitis.  In a rating decision 
dated September 1999, the RO denied the veteran entitlement 
to this benefit, and thereafter, the veteran appealed the 
RO's decision. 

While the veteran's appeal was pending, the President signed 
into law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  However, a review of the record reflects that, 
while this appeal was pending, the RO undertook all action 
necessary to comply with the notification and assistance 
provisions of the VCAA.  That is to say, VA notified the 
veteran of the evidence needed to substantiate his claim, 
obtained and fully developed all evidence necessary for the 
equitable disposition of that claim, and thereafter, 
considered that claim based on all of the evidence of record.  
Since then, the veteran has not identified any outstanding 
evidence that needs to be obtained in support of his claims.  
Therefore, any duty on the part of VA to explain to the 
veteran who is responsible for securing such evidence is 
moot.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute and regulation clearly require 
the Secretary to notify the claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran seeks service connection for prostatitis.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Subsequent manifestations of a chronic 
disease in service, however remote, are to be service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

As previously indicated, the veteran had active service from 
May 1984 to March 1987, from September 1990 to July 1991, and 
from December 1991 to June 1998.  Medical records from the 
veteran's service in the United States Army National Guard 
establish that the veteran first sought treatment for a 
possible prostate infection in July 1990.  In August 1990, 
just prior to the veteran's entry into his second period of 
active service, the veteran again sought treatment for 
prostate problems and a physician diagnosed prostatitis; he 
was apparently given medication at that time.   

In written statements submitted during the pendency of this 
appeal, and during a hearing held at the RO in June 2000, the 
veteran asserted that, although a physician first diagnosed 
prostatitis prior to the veteran's entry into his second 
period of active service, thereafter, the disorder increased 
in severity, causing frequent urination and inflammation of 
the prostate.  He further asserted that this increase 
occurred in service, and that therefore, service connection 
for prostatitis should be granted based on a theory of 
aggravation.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991).  
According to 38 C.F.R. § 3.304(b) (2001), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  The history of pre-service existence of conditions 
reported at the time of the examination does not constitute a 
notation of such conditions, but will be considered together 
with all the other material evidence in questions as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238, 245-47 (1994).  

In this case, it does not appear that the veteran underwent 
an examination immediately prior to his September 1990 entry 
into his second period of active service.  However, there is 
evidence in the claims file, including the veteran's written 
statements and testimony, previously noted medical records 
from the veteran's period of service in the United States 
Army National Guard, and a report of VA examination conducted 
in September 2000, showing that prostatitis was first 
diagnosed in August 1990, one month prior to the veteran's 
second entrance into the service.  This evidence rebuts the 
presumption of soundness by clearly and unmistakably 
demonstrating that prostatitis preexisted service.

A preexisting disease will be presumed to have been 
aggravated by military service.  38 C.F.R. § 3.306(a) (2001).  
This presumption can only be rebutted by clear and 
unmistakable evidence (a specific finding) that the increase 
in severity was due to the natural progression of the 
disease.  In the absence of such evidence, service connection 
may be granted.  38 U.S.C.A. § 1153 (West 1991), 38 C.F.R. § 
3.306(b) (2001). 

Service medical records from the veteran's second period of 
active service show additional complaints related to the 
prostate.  For instance, approximately two weeks after the 
veteran entered his second period of active service, in 
September 1990, he reported that, although he had recently 
been treated by a civilian physician, he still had bladder 
fullness and was urinating frequently.  The physician 
prescribed medication for prostatitis.  During a redeployment 
examination conducted in April 1991, the veteran reported 
that he had had frequent and painful urination, but the 
examiner noted no abnormalities related to the prostate.  
During a United States Army National Guard enlistment 
examination in December 1991, an examiner noted a history of 
prostatitis, but indicated that the veteran had not had a 
recurrence.   

During VA general medical and genitourinary examinations 
conducted in March 1999 and September 2000, examiners 
diagnosed urinary frequency and chronic prostatitis.  The 
examiner who conducted the latter examination opined that 
symptoms of the veteran's prostatitis (daytime frequency) 
increased significantly during the veteran's period of active 
service, but that this increase in symptoms was standard, and 
not beyond a normal progression, for the disease.

The above findings demonstrate an in-service increase in 
disability with regard to the veteran's prostatitis.  
However, given that there is a specific finding by a VA 
examiner that the increase in disability was due to the 
natural progress of the disease, the prostatitis may not be 
presumed to have been aggravated during the veteran's period 
of active service.  The veteran's testimony asserting 
otherwise is insufficient to refute this finding.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

Inasmuch as there is clear and unmistakable evidence of 
record demonstrating that the veteran's prostatitis existed 
prior to service and a specific finding of record that the 
increase in severity was due to the natural progress of the 
prostatitis, the Board concludes that prostatitis was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for prostatitis.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this claim 
and the claim must be denied. 


ORDER

Service connection for prostatitis is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

